      Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 1 of 15. PageID #: 21



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


SHERWOOD STARR,                       )   Case No. 3:19-CV-2934
c/o Malik Law                         )
8437 Mayfield Rd. Suite 101           )   JUDGE JAMES G. CARR
Chesterland, OH 44026,                )
                                      )
                    Plaintiff,        )   AMENDED COMPLAINT WITH
       v.                             )   JURY DEMAND
                                      )
WARDEN LYNEAL WAINWRIGHT              )
MARION CORRECTIONAL                   )
INSTITUTION                           )
940 Marion-Williamsport Rd E          )
Marion, OH 43302                      )
Individually and in Her Official      )
Capacity as Warden of Marion          )
Correctional Institution              )
                                      )
and                                   )
                                      )
UNIT MANAGER MICHELL                  )
DUNKLE                                )
MARION CORRECTIONAL                   )
INSTITUTION                           )
940 Marion-Williamsport Rd E          )
Marion, OH 43302                      )
Individually and in Her Official      )
Capacity as Unit Manager of Marion    )
Correctional Institution              )
                                      )
and                                   )
                                      )
UNIT MANAGER DUANE HAM                )
MARION CORRECTIONAL                   )
INSTITUTION                           )
940 Marion-Williamsport Rd E          )
Marion, OH 43302                      )
Individually and in His Official      )
Capacity as Unit Manager of Marion    )
Correctional Institution              )
                                      )
and                                   )

                                          1
      Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 2 of 15. PageID #: 22



                                      )
                                      )
JOHN AND JANE DOES #1-3,              )
POLICYMAKERS                          )
OHIO DEPARTMENT OF                    )
REHABILIATION AND                     )
CORRECTIONS                           )
4545 Fisher Road, Suite D             )
Columbus, Ohio 43228                  )
In Their Official Capacities as       )
Policymakers of ODRC                  )
                                      )
and                                   )
                                      )
JOHN AND JANE DOES #4-6,              )
POLICYMAKERS                          )
MARION CORRECTIONAL                   )
INSTITUTION                           )
940 Marion-Williamsport Rd E          )
Marion, OH 43302                      )
In Their Official Capacities as       )
Policymakers of Marion Correctional   )
Institution                           )
                                      )
and                                   )
                                      )
JOHN AND JANE DOES #7-9,              )
CORRECTIONAL STAFF                    )
MARION CORRECTIONAL                   )
INSTITUTION                           )
940 Marion-Williamsport Rd E          )
Marion, OH 43302                      )
Individually and in Their Official    )
Capacities as Employees of Marion     )
Correctional Institution              )
                                      )
and                                   )
                                      )
JOSEPH HUGHEY, PRISONER               )
MARION CORRECTIONAL                   )
INSTITUTION                           )
940 Marion-Williamsport Rd E          )
Marion, OH 43302                      )
                                      )
                                      )
                    Defendants.       )

                                          2
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 3 of 15. PageID #: 23



                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )


                                I.       INTRODUCTION

1. This Civil Rights and Equal Protection case challenges Warden Lyneal Wainwright’s,

   Michael Dunkle, Duane Ham and John and Jane Does #1-6’s official policies

   regarding transgender prisoners like Plaintiff Sherwood Starr (Chynna Starr). Policies

   in issue include but are not limited to those involving PREA, transgender housing,

   accommodations, investigation of grievances, protection of inmates and complaints as

   well as those which relate to transgender inmates, and the classification of inmates.

   These official policies and lack thereof were the moving force behind the

   constitutional violations experienced by Plaintiff. There is also a custom, pattern, and

   practice of Wainwright and the Does of inadequate training and inadequate

   supervision of staff to ensure that transgender prisoner’s constitutional rights are

   protected and not violated. Additionally, when a transgender prisoner such as

   Chynna, suffers injuries, Warden Wainwright, and John and Jane Does #1-6 ratify the

   unconstitutional acts of the staff.

2. This case further challenges the failure of Defendants Wainwright, Unit Manager

   Michell Dunkle, Unit Manager Duane Ham, and John and Jane Does #1-9 to protect

   Chynna from violations inherent in her constitutional rights.

3. This case further challenges the violation of Plaintiff’s Equal Protection rights under

   the Fourteenth Amendment.


                                             3
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 4 of 15. PageID #: 24



4. Plaintiff Chynna Starr is a black transgender woman who was born Sherwood Starr.

5. Plaintiff experiences gender dysphoria which is a fact established in her official

   records of incarceration.

6. On August 27, 2018, Chynna was sentenced by the Cuyahoga Court of Common

   Pleas to 11 months in prison for grand theft and possessing criminal tools, both non-

   violent offenses.

7. Despite identifying as a woman and having lived as a woman for 26 years, Chynna

   was sent to a men’s prison.

8. Chyna has a female gender marker on her driver’s license and has the lived

   experience of addressing her gender dysphoria by way of ongoing hormone therapy

   and a completed breast augmentation procedure.

9. On October 26, 2018 Chynna arrived at Marion Correctional Institution.

10. Chynna felt immediate bias based on her gender from MCI staff and other prisoners

   and complained of such mistreatment to staff.

11. Implicit and explicit bias towards transgender inmates by Wainwright, Dunkle. Ham,

   Does, MCI staff, and their policies is an everyday reality.

12. In retaliation for voicing complaints of the mistreatment based on her gender, Chynna

   was forced by Defendants Wainwright, Dunkle, Ham, and Does #7-9 to be a cellmate

   with a violent offender, Joseph Hughey, who was also known by MCI staff and

   ODRC to have ties to White Supremacist groups.

13. Defendants Wainwright, Dunkle, Ham, and Does #7-9 were all, individually and

   collectively, deliberately indifferent to Chynna. Each failed to protect her and




                                         4
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 5 of 15. PageID #: 25



   supervise her protection which resulted in violent offender Joseph Hughey physically

   and sexually assaulting Chynna.

14. Each Defendant discriminated against Chynna based on her gender.

15. The conduct of Defendants Wainwright, Dunkle, Ham, and Does #7-9 was so

   negligent it rose to the level of willful, wanton, and reckless conduct.

16. Plaintiff seeks compensation for the injuries she suffered as a result of the

   constitutionally impermissible abuse she endured while at MCI. Plaintiff prays that

   this suit will protect other transgender prisoners from similar attacks, intimidation,

   threats, physical assaults, and sexual assaults.

                                 II.          JURISDICTION

17. Jurisdiction over claims brought under the Civil Rights Act of 1871 is conferred on

   this Court by 28 U.S.C. §§ 1331, 1343 (3) and (4). Jurisdiction over the state law

   claims is conferred by 28 U.S.C. § 1367. Venue is proper in this division.

                                       III.       PARTIES

18. Plaintiff Sherwood Starr (Chynna) is a resident of Cuyahoga County and was in MCI

   during all times relevant to this action. She brings this action on her own behalf for

   damages resulting from the violation of rights secured by the United States

   Constitution and violations of laws of the State of Ohio.

19. Defendant Lyneal Wainwright is currently and was at all times relevant to this action

   the Warden of Marion Correctional Institution. Defendant is a “person” under 42

   U.S.C. § 1983 and at all times relevant to this case acted under color of law. She is

   sued in her individual and official capacity. She was at all times relevant a Marion

   Correctional Institution final policy maker with respect to customs, practices, policies



                                              5
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 6 of 15. PageID #: 26



   and procedures in the Institution.

20. Defendant Michell Dunkle was at all times relevant to this action a Unit Manager at

   Marion Correctional Institution. Defendant is a “person” under 42 U.S.C. § 1983 and

   at all times relevant to this case acted under color of law. She is sued in her

   individual and official capacity. She was at all times relevant a Marion Correctional

   Institution final policy maker with respect to customs, practices, policies and

   procedures in the Institution.

21. Defendant Duane Ham was at all times relevant to this action a Unit Manager at

   Marion Correctional Institution. Defendant is a “person” under 42 U.S.C. § 1983 and

   at all times relevant to this case acted under color of law. He is sued in his individual

   and official capacity. He was at all times relevant a Marion Correctional Institution

   final policy maker with respect to customs, practices, policies and procedures in the

   Institution.

22. Defendants John and Jane Does #1-3 are currently and were at all times relevant to

   this action final policy makers for the ODRC. Defendants are “persons” under 42

   U.S.C. § 1983 and at all times relevant to this case acted under color of law. They are

   sued in their official capacities.

23. Defendants John and Jane Does #4-6 are currently and were at all times relevant to

   this action final policy makers for MCI. Defendants are “persons” under 42 U.S.C. §

   1983 and at all times relevant to this case acted under color of law. They are sued in

   their official capacities. They were at all times relevant ODRC and Marion

   Correctional Institution final policy makers with respect to customs, practices,

   policies and procedures in the Institution.



                                         6
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 7 of 15. PageID #: 27



24. Defendant John and Jane Does #7-9 are currently and were at all times relevant to this

   action corrections staff for MCI. Defendants are “persons” under 42 U.S.C. § 1983

   and at all times relevant to this case acted under color of law. They are sued in their

   individual and official capacities. They were at all times relevant ODRC and Marion

   Correctional Institution final policy makers with respect to customs, practices,

   policies and procedures in the Institution.

25. Defendant Joseph Hughey is a white prisoner at MCI who is currently serving a life

   sentence for robbery, complicity murder, and aggravated burglary.

                                      IV.       FACTS

26. On October 26, 2018, Chynna arrived at MCI

27. Chynna is a transgender black female who has lived as a woman for 26 years.

28. Chynna has experienced gender dysphoria as an adolescent and as an adult and this

   information is included in the records of her incarceration.

29. To address her gender dysphoria, Chynna engages in ongoing hormone therapy and

   has successfully completed a breast augmentation procedure.

30. Chynna’s identification as a woman, as well as her presentation as a woman,

   immediately put Chynna in conditions posing a substantial risk of harm to her while

   incarcerated in male prison MCI.

31. Chynna was at a heightened level of risk due to her female presentation at MCI.

32. All Defendants knew that Chynna was a transgender black woman and that she

   experiences gender dysphoria.

33. Almost immediately after her arrival at MCI, Chynna began experiencing problems

   based on her status as transgender.



                                            7
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 8 of 15. PageID #: 28



34. Chynna was called offensive and derogatory terms by fellow prisoners and staff.

35. Chynna was held to a different standard by Defendants this included but was not

   limited to being forced to zip up shirts and cut her hair, requests that were not made to

   male prisoners.

36. Chynna is a woman who knew her rights and was not afraid to defend herself and her

   legal rights when she was attacked inside MCI for being transgender.

37. As a result, Chynna began submitting complaints about her mistreatment at MCI.

38. Instead of assisting Chynna, Defendants Wainwright, Dunkle, Ham, and Does #7-9

   retaliated against Chynna for the assertion of rights to which she knew she was

   entitled.

39. The policies, customs, and habits of Defendants Wainwright, Dunkle, Ham, and Does

   #1-9 permitted this retaliation.

40. In retaliation for voicing her concerns, Defendants Wainwright, Dunkle, Ham, and

   Does #7-9 moved Chynna to cell 44 and then shortly thereafter and in further

   retaliation, Defendants Wainwright, Dunkle, Ham, and Does #7-9 moved violent

   offender Defendant Joseph Hughey into cell 44 with Chynna.

41. This housing arrangement posed an emotional and physical threat to Chynna of which

   Defendants had actual and constructive knowledge and which Chynna also reported

   to Defendants..

42. The policies, customs, and habits of Defendants Wainwright, Dunkle, Ham, and Does

   #1-9 permitted this retaliation. These Defendants also engaged in inaction,

   acquiescence, ratification and customs of tolerance of the wrongs towards Chynna.




                                         8
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 9 of 15. PageID #: 29



43. Chynna was serving time for grand theft and possession of criminal tools – both were

   nonviolent offenses, unlike Hughey’s crimes. She was, in fact, only sentenced to 11

   months.

44. Joseph Hughey is and was a known violent criminal. Hughey was sentenced to life

   for robbery, complicity murder, and aggravated robbery. He also has known ties to

   White Supremacist groups.

45. Defendants Wainwright, Dunkle, Ham, and Does #7-9 knew that putting Chynna, a

   black transgender woman, in a cell alone with Defendant Hughey, a white, violent

   offender with known ties to White Supremacist groups, foreseeably placed Chynna in

   conditions posing a substantial risk of harm to her.

46. The policies, customs, and habits of Defendants Wainwright, Dunkle, Ham, and Does

   #1-9 permitted this improper housing assignment despite the apparent and known

   risks to Chynna.

47. Despite actual and constructive knowledge by Defendants Wainwright, Dunkle, Ham,

   and Does #7-9 of Defendant Hughey’s violent propensities and ties to White

   Supremacist groups, they placed Chynna, a black transgender female, in a cell with

   him.

48. Defendant Hughey immediately began saying and referencing inappropriate and

   threatening things. This made Chynna fear for her safety and Chynna voiced these

   concerns to correctional Defendants including but not limited to Defendants

   Wainwright, Dunkle, Ham, and Does #7-9.

49. Defendant Hughey repeatedly, for example, told Chynna that he had not been around

   a woman in 27 years and questioned why Marion and ODRC staff would place him in



                                        9
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 10 of 15. PageID #: 30



    a cell with her. This made Chynna feel unsafe and she sent grievances about

    Hughey’s statements.

 50. Defendant Hughey also repeatedly encouraged Chynna to have sex with his friend.

    This made Chynna feel unsafe and she also sent grievances about these statements.

 51. Defendant Hughey constantly talked to Chynna about what it was like to murder and

    also repeatedly referred her to his white supremacist tattoos. At this point, Chynna

    felt as if Hughey may rape and even murder her. Again, she sent grievances about

    Hughey’s behavior and statements.

 52. As a result of the failure of Defendants Wainwright, Dunkle, Ham, and Does #1-9,

    Chynna was violently physically and sexually assaulted by Defendant Hughey on two

    separate occasions – December 21, 2018 and again on or about January 2, 2019.

 53. The violent attack on Chynna was foreseeable and preventable.

 54. Defendants Wainwright, Dunkle, Ham, and John and Jane Does #1-9 were all

    deliberately indifferent to serious risks of harm to Chynna and they all failed to

    protect her.

 55. Plaintiff has suffered severe and permanent physical, psychological and emotional

    damage as a result of these failures.

                              V.      CAUSES OF ACTION

                 FIRST CAUSE OF ACTION – 42 U.S.C. § 1983
          DEFENDANTS WAINWRIGHT, DUNKLE, HAM, AND DOES #1-9


 56. Defendants Wainwright, Dunkle, Ham, and Does #1-9 have, under color of state law,

    deprived Plaintiff of rights, privileges, and immunities secured by the United States

    Constitution, including but not limited to the Eighth and Fourteenth Amendments and



                                            10
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 11 of 15. PageID #: 31



    the right to be free from cruel and unusual punishment as well as the right to be

    protected from serious physical and emotional harm while in the custody of ODRC

    and MCI and its staff.

 57. Defendants Wainwright, Dunkle, Ham, and Does #1-9 knew that Defendant Hughey

    was a violent offender with ties to White Supremacist groups, yet they placed him in

    a cell with Plaintiff, a black transgender woman.

 58. Defendants Wainwright, Dunkle, Ham, and Does #1-9 were objectively and

    subjectively aware that Defendant Hughey posed a serious risk of harm to Plaintiff.

 59. Defendants Wainwright, Dunkle, Ham, and Does #1-9 exhibited deliberate

    indifference to this serious risk of harm and to the health and safety of Plaintiff.

 60. The conduct of these Defendants established a pattern, practice, and custom of

    unconstitutional conduct and were the moving force behind the constitutional

    violation.

 61. As a direct and proximate result of this deliberate indifference, Plaintiff was

    physically and sexually assaulted by Defendant Hughey.

 62. The policies, practices, customs, and usages of Defendants Wainwright, Dunkle,

    Ham, and Does #1-9 regarding transgender prisoners were the moving force behind

    the constitutional violations suffered by Plaintiff.

 63. Defendants Wainwright, Dunkle, Ham, and Does #1-9 failed to implement policies,

    practices, customs, and usages that protected the rights of transgender prisoners.

 64. Defendants Wainwright, Dunkle, Ham, and Does #1-9 failed to implement policies,

    practices, customs, and usages that prevented the violation of rights of transgender

    prisoners.



                                          11
Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 12 of 15. PageID #: 32



 65. Defendants Wainwright, Dunkle, Ham, and Does #1-9 failed to train and supervise

    MCI staff to ensure that transgender prisoner’s rights were protected, and not

    violated.

 66. Defendants Wainwright, Dunkle, Ham, and Does #1-9 failed to enforce policies,

    procedures, customs, usages, regarding the rights of transgender prisoners.

 67. Defendants Wainwright, Dunkle, Ham, and Does #1-9, for their failure to ensure the

    rights of Plaintiff were not violated.

 68. An investigation into the events involving the Plaintiff were so incomplete and

    inadequate as to constitute a ratification by the Defendants Wainwright, Dunkle,

    Ham, and Does #1-9’s conduct.

 69. Defendants’ conduct constitutes a pattern, practice, and custom. Defendants conduct

    constituted inaction, acquiescence, ratification and customs of tolerance,

 70. The training and supervision provided by Defendants Wainwright, Dunkle, Ham, and

    Does #1-9 was deliberately indifferent to the safety of the citizens, including citizens

    such as Plaintiff.

      SECOND CAUSE OF ACTION – FOURTEENTH AMENDMENT – EQUAL
                       PROTECTION VIOLATION
         DEFENDANTS WAINWRIGHT, DUNKLE, HAM, AND DOES #1-9

 71. Defendants, acting under color of state law, violated Plaintiff’s rights under the Equal

    Protection Clause of the 14th Amendment by impermissibly discriminating against

    Plaintiff based on her sex and gender.

 72. Defendants have caused Plaintiff to suffer physically, emotionally, and

    psychologically.




                                             12
    Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 13 of 15. PageID #: 33



               THIRD CAUSE OF ACTION – NEGLIGENCE-THAT ARISES TO
                    WILLFUL, WANTON, AND RECKLESS CONDUCT
               DEFENDANTS WAINWRIGHT, DUNKLE, HAM, AND DOES #7-9

     73. Defendants Wainwright, Dunkle, Ham, and Does #7-9 owed Plaintiff not only

        constitutionally mandated duties, but they owed her a duty of due care to protect her

        from harm caused by other individuals in custody.

     74. Defendants were on notice of Hughey’s violent history and violent tendencies

        towards others.

     75. These Defendants breached that duty. Their conduct was outrageous and caused

        Chynna serious harm,

     76. These Defendants acted in a negligent, willful and wanton, and reckless way when

        they breached their duty to protect Plaintiff while she was confined to MCI.

     77. The conduct of these Defendants proximately caused injury to Plaintiff in violation of

        Ohio law.

     78. As a direct and proximate result of the breach, Plaintiff suffered severe and

        permanent physical, psychological, and emotional injuries.

                   FOURTH CAUSE OF ACTION – ASSAULT AND BATTERY
                               DEFENDANT HUGHEY

     79. Defendant Hughey, without privilege to do so, committed assault and battery upon

        Plaintiff as described herein.

     80. As a direct and proximate result of Defendant Hughey’s assault and battery, Plaintiff

        suffered severe and permanent physical, psychological, and emotional injuries.

                                    VI. JURY DEMAND

     81. Plaintiff hereby demands a trial by jury of all issues triable by jury.
,



                                               13
     Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 14 of 15. PageID #: 34



                                VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court:

A.    Award Plaintiff compensatory damages in an amount to be shown at trial;

B.     Award Plaintiff punitive damages in an amount to be shown at trial;

C.    Award Plaintiff reasonable attorney’s fees, costs and disbursements;

D.    Award Plaintiff pre and post judgment interest;

E.    Grant Plaintiff such additional relief as the Court deems just and proper.



                                                                             /s/ David B. Malik
                                                                     David B. Malik (0023763)
                                                                       Sara Gedeon (0085759)
                                                                                     Malik Law
                                                                8437 Mayfield Road, Suite #101
                                                                      Chesterland, Ohio 44026
                                                                                  440-729-8260
                                                                                  440-490-1177
                                                                        Dbm50@sbcglobal.net
                                                                     sgedeon1021@gmail.com


                                                                       Maya Simek (0086674)
                                              Director of the Human Trafficking Law Project &
                                                Health & Human Trafficking Clinical Professor
                                                           Milton A. Kramer Law Clinic Center
                                                        11075 East Blvd, Cleveland, OH 44106
                                                       {c}: 216-287-9837 - {o}: 216.368-6361
                                                                                   mms48@case.edu




                                               14
      Case: 3:19-cv-02934-JGC Doc #: 3 Filed: 12/23/19 15 of 15. PageID #: 35



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of December, 2019, a copy of the foregoing was

filed electronically. Notice of this filing will be sent to all parties for whom counsel has entered

an appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.



                                                                      /s/ David B. Malik (0023763)
                                                                              David B. Malik, Esq.




                                                 15
